Citation Nr: 0404973	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  02-18 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of service connection for a heart 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel

INTRODUCTION

The veteran served on active duty from June 1959 to June 
1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The issue of entitlement to service connection for a heart 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The RO denied service connection for a heart disorder in 
a rating action dated in September 1999; notice of that 
decision was given to the veteran in September 1999.  

3.  The veteran did not appeal the September 1999 rating 
action.  

4.  Evidence received since the September 1999 rating 
decision bears directly and substantially on the matter on 
appeal and is so significant that it must be considered in 
making a decision on the merits of the claim.  


CONCLUSIONS OF LAW

1.  The September 1999 rating decision that denied service 
connection for a heart disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2003).  

2.  New and material evidence has been received so as to 
permit a reopening of the veteran's claim of service 
connection for a heart disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

The Board has considered this new legislation with regard to 
the issue on appeal.  The Board finds, given the favorable 
action taken hereinbelow, that no further assistance in 
developing the facts pertinent to this limited issue is 
required at this time.  

Moreover, in a signed statement dated in October 2003, the 
veteran indicated that he waived RO review of the evidence 
received during his personal hearing conducted in August 
2003.  

Analysis

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims 
summarized the analysis in determining whether evidence is 
new and material in Evans v. Brown, 9 Vet. App. 273 (1996).  
VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issues at hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In this particular case, the RO denied service connection for 
a heart disorder in a rating action dated in September 1999 
on the basis that the evidence demonstrated that the 
veteran's heart disorder preexisted service and was not shown 
to have been aggravated or permanently worsened as a result 
of service.  

The veteran never filed a notice of disagreement with that 
rating; thus, the September 1999 rating decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 
20.302, 20.1103.  

At the time of the 1999 rating, the RO considered the 
veteran's service medical records; his personal statements; 
and considerable private medical reports.  

Based on the evidence of record, the RO determined that there 
was no basis for an award of service connection for a heart 
disorder.  

Evidence received since the September 1999 rating decision 
consists of private medical and laboratory reports dated from 
2000 to 2002; VA outpatient records and echocardiogram 
reports dated from 2002 to 2003; hearing testimony dated in 
August 2003; and various personal statements by the veteran 
and his representative.  

The Board concludes that new and material evidence has been 
received from the veteran in support of his service 
connection claim for a heart disorder.  In other words, VA 
has received evidence that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Specifically, the Board points to the statement provided by 
Dr. R. Vislocky dated in October 2002 in which it is noted 
that it was impossible for anyone, including a physician, to 
prove the extent to which the stress of service life and the 
veteran's introduction to tobacco that started in service, 
contributed to his heart disease.  Dr. Vislocky additionally 
stated that it appeared that the veteran was not thoroughly 
examined at the time prior to and at enlistment or anytime 
thereafter.  Dr. Vislocky stated that an existing problem 
would have been detected.  Further, Dr. Vislocky stated that 
if the veteran was not medically qualified for re-enlistment, 
he was either not qualified for service in the first 
instance, or that if thoroughly examined at the time of 
entrance, was found to be normal, and service then did, in 
fact, worsen a heart disorder that developed such that it was 
capable of detection at the time of re-enlistment.  

Thus, the Board recognizes that the above-noted evidence is 
clearly new, as it was not associated with the record at the 
time of the prior rating decision in September 1999.  
Furthermore, the evidence is material in that it is probative 
of the issue at hand, that is whether the veteran's post-
service heart disorder is related to or was aggravated by his 
period of service.  

In view of the above, the Board concludes that new and 
material evidence has been received in support of the 
veteran's service connection claim for a heart disorder.  
Therefore, his service connection claim is thereby reopened.  

ORDER

New and material evidence having been received, the veteran's 
claim to this extent is hereby granted.


REMAND

The veteran claims that his current heart disorder either had 
its onset during service or if preexisting service, was 
aggravated beyond the natural progression of the disease 
during service.  The Board points out that noted on the 
discharge examination report dated in May 1961 is soft grade 
II systolic murmurs over precordium, evidently functional.  
In the re-enlistment examination report dated in August 1961, 
in the notes and summary of defects and diagnoses is noted 
grade IV systolic blowing murmur with palpable thrill and 
congenital heart disease.  In the consultation sheet dated 
also in August 1961 is a history of heart murmur since birth, 
asymptomatic, harsh grade IV blowing systolic murmur.  In 
conclusion, it is noted that the veteran had congenital heart 
disease probably an IV septal defect and was therefore 
unqualified for further military duty.  

The Board notes that in light of the evidence at the time of 
re-enlistment and the statement rendered by Dr. Vislocky as 
noted herein, the record as it stands currently is inadequate 
for the purpose of rendering an informed decision.  Moreover, 
the Board notes that there is no current VA examination of 
record.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

The Board hereby remands this matter for further development 
as directed:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).

2.  The RO should arrange for a VA 
cardiovascular examination to determine 
the nature and etiology of the veteran's 
current heart disease.  All necessary 
laboratory studies and tests should be 
conducted accordingly.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner is requested to render an 
opinion as to whether it is at least as 
likely as not that any current heart 
disorder is related to the veteran's 
period of service.  Further, the examiner 
is requested to indicate whether it is at 
least as likely as not that service 
aggravated his heart disorder beyond the 
natural progression of the disease.  All 
conclusions reached should be supported 
by a rationale and included in a report 
associated with the claims folder.  

3.  After conducting any additional 
indicated development, the RO should 
again review the veteran's appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



